Exhibit 10.38

 

Summary of Unwritten Compensation Arrangements
Applicable to Named Executive Officers of Overstock.com, Inc.

 

The Company is not a party to any written employment agreement with any of its
named executive officers.

 

Effective January 1, 2009, the Company pays each of its named executive officers
(as defined in Item 402(a)(3) of Regulation S-K), other than its President and
its Chief Executive Officer, base salaries of $200,000 annually. Effective
January 1, 2009, the Company pays its President, Jonathan E. Johnson III, a base
salary of $250,000 annually. The Company does not pay its Chief Executive
Officer, Patrick M. Byrne, any base salary.

 

The Company did not pay any of its named executive officers any bonus for 2008.
On February 17, 2009, the Compensation Committee of the Board of Directors of
the Company approved a Company-wide 2009 bonus pool equal to 30% of the
improvement in contribution achieved in 2009 over 2008; subject to the authority
of the Compensation Committee to determine the employees or classes or other
groups of employees, if any, who may participate in any bonus payment. The named
executive officers are eligible to participate in the 2009 bonus pool. Bonus
pool payments, if any, are expected to be made in early 2010.

 

On January 13, 2009, the Compensation Committee of the Board of Directors of the
Company approved restricted stock awards under the Company’s 2005 Equity
Incentive Plan as follows:

 

Name and Title

 

Restricted
Stock Units(1)

 

Patrick M. Byrne, Chief Executive Officer

 

20,000

 

Jonathan E. Johnson III, President

 

15,600

 

Stormy Simon, Senior Vice President, Marketing and Customer Care

 

16,000

 

David Chidester, Senior Vice President, Finance(2)

 

5,000

 

Stephen Tryon, Senior Vice President, Logistics and Talent

 

14,000

 

 

--------------------------------------------------------------------------------

(1)                                 Each restricted stock unit represents a
contingent right to receive one share of Overstock.com, Inc. common stock. The
restricted stock units vest as to 25% at the close of business on the first
anniversary of the date of grant, 25% at the second anniversary of the date of
grant , and the remaining 50% at the third anniversary of the date of grant.
Vested shares will be delivered promptly after the restricted stock units vest.

 

 (2)                              Mr. Chidester formerly served as the Company’s
Senior Vice President, Finance but as of  December 31, 2008 serves as the
Company’s Senior Vice President, Internal Reporting and Information.

 

--------------------------------------------------------------------------------